DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/16/2022, the following represents the changes from the previous claims: Claim 1 was amended and claim 7 was canceled. Claims 1-6 and 8-17 are presented for examination.

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), and Jüstl (US 3,916,836).
a. Regarding claim 1, Weaver teaches an apparatus for transportation of poultry comprising a container 10 comprising a main chamber formed by four sides 14, 16 each having an upper edge and lower edge and a bottom 12 attached to the lower edges; and the container comprises a plurality of through-holes 34, 42 along the four sides [a plurality of generally rectangular side wall openings 34, which effectively both reduce the weight of the entire drawer and at the same time permit maximum ventilation, col. 5 lines 10-12; a plurality of end wall rectangular openings 42. The rectangular openings 42 assist in providing maximum strength as well as ventilation, col. 5 lines 27-30] and a plurality of through-holes 28 at the bottom for ventilation within the main chamber [In order to provide for full ventilation across the drawer, both the side walls, the end walls and the floor are all made in a form of honeycomb construction defining a large plurality of openings, col. 4 lines 11-14, a large plurality of generally rectangular openings 28 (FIG. 12) col. 4 lines 44-45 FIGS. 12-13]].
Weaver does not specifically teach an elongated cylindrical insert infixed vertically in the container configured to contain poultry during transportation, wherein the cylindrical insert has opposed upper and lower ends, a diameter of the cylindrical insert, a width and a length of the container, at least three sides of the container.
Ellegaard teaches elongated cylindrical insert 6 [a circular partition 6, col. 2 line 71] infixed vertically in container 1 configured to contain poultry during transportation [the central compartment of the brooder within the partition 6 and in which the chicks are received, col. 2 lines 78-80] wherein cylindrical insert 6 has opposed upper and lower ends [FIGS. 1-3 and 5], a diameter of the cylindrical insert [a circular partition 6, col. 2 line 71], a width and a length and at least three sides of the container [outer casing 1 which may be of any suitable size and shape and is here shown as being square or rectangular, col.2 lines 59-62] for the purpose of providing a container with an elongated cylindrical insert configured to contain baby chicks and prevent the chicks from crowding and injuring one another.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver to include an elongated cylindrical insert infixed vertically in the container configured to contain poultry during transportation, wherein the cylindrical insert has opposed upper and lower ends, a diameter of the cylindrical insert, a width and a length of the container, at least three sides of the container as taught by Ellegaard because doing so would have provided a container with an elongated cylindrical insert configured to contain baby chicks and prevent the chicks from crowding and injuring one another. 
 Weaver in view of Ellegaard does not specifically teach the cylindrical insert comprises a plurality of through-holes for ventilation within the main chamber. Washburn teaches cylindrical insert 11 [cylindrical wall member 11, col. 1 lines 41-42] comprises a plurality of through-holes 23 for ventilation within the main chamber [A plurality of semi-circular vents 23 are preferably provided at intervals around the bottom of the cylindrical wall member 11, col. 2 lines 13-16] for the purpose of providing a cylindrical chamber configured to contain baby chicks and prevent them from huddling in such close proximity to each other that the chicks a become smothered with a plurality of vents for providing fresh air to the chicks. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard to include a cylindrical insert with a plurality of through-holes for ventilation within the main chamber as taught by Washburn because doing so would have provided a cylindrical chamber configured to contain baby chicks and prevent them from huddling in such close proximity to each other that the chicks a become smothered with a plurality of vents for providing fresh air to the chicks. 
Weaver in view of Ellegaard and Washburn does not specifically teach a diameter of the cylindrical insert corresponds to a width and length of the container and the cylindrical insert is in contact with at least three sides of the container. Jüstl teaches a diameter of the cylindrical insert 1 corresponds to a width and length of container 24 and cylindrical insert 1 [parts 1 and 2 are curved, approximately in the shapes of part circular cylinders, col. 7 lines 49-51 FIGS. 1-2] is in contact with at least three sides of container 24 [It can be clearly seen from FIG. 2 how the tube 12 which forms the body of the cage is inserted in the receiving area of the trough part 24 in such a way that the lower boundary contour 1b, 2b on the front side is up right on the floor surface 24a and the two wall sections 1 or 2 respectively are in line contact twice with the side flanges 24b of the trough part 24, col. 8 lines 16-22] for the purpose of providing a simple and inexpensive means for containing small birds having increased rigidity against buckling and reduced cost and space requirements for storage and transport.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard and Washburn to include a diameter of the cylindrical insert corresponds to a width and length of the container and the cylindrical insert is in contact with at least three sides of the container as taught by Jüstl because doing so would have provided a simple and inexpensive means for containing small birds having increased rigidity against buckling and reduced cost and space requirements for storage and transport.  
b. Regarding claim 11, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Ellegaard) the apparatus of claim 1 wherein the width of cylindrical insert 6 [a circular partition 6, col. 2 line 71] is in close proximity to the four sides of container 1 [outer casing 1 which may be of any suitable size and shape and is here shown as being square or rectangular, col.2 lines 59-62].  

4. 	Claims 2, 4, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), Jüstl (US 3,916,836), and Shofer (US 2,328,689).
a. Regarding claim 2, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1 having the upper edges of container 10 [a plurality of generally rectangular side wall openings 34, which effectively both reduce the weight of the entire drawer and at the same time permit maximum ventilation, col. 5 lines 10-12; a plurality of end wall rectangular openings 42. The rectangular openings 42 assist in providing maximum strength as well as ventilation, col. 5 lines 27-30]. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach a lid comprising a front lid edge, a back lid edge, two opposite side lid edges, and a plurality of flaps that extend from at least two lid edges that cause the lid to be operable to slidably fit over the upper edges of the container. Shofer teaches lid 3 comprising a front lid edge, a back lid edge, two opposite side lid edges, and a plurality of flaps 27, 28 that extend from at least two lid edges that cause the lid to be operable to slidably fit over the upper edges of container 1 [lid 3 of the box is of substantially conventional construction in that it comprises a top 26 having side and end flanges 27 and 28 adapted to engage over the ends and sides of the body of the box with the top resting upon the upper edges thereof as shown in Fig. 2, col. 3 lines 48-54] for the purpose of providing a box for transporting baby chicks with a removable lid to slidably fit over and close the box. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include a lid comprising a front lid edge, a back lid edge, two opposite side lid edges, and a plurality of flaps that extend from at least two lid edges that cause the lid to be operable to slidably fit over the upper edges of the container as taught by Shofer because doing so would have provided a box for transporting baby chicks with a removable lid to slidably fit over and close the box. 
b. Regarding claim 4, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1 having container 10. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach at least one wedge member attached to an exterior surface of the container to separate the container from another container. Shofer teaches at least one wedge member 31 attached to an exterior surface of the container to separate the container from another container [FIGS. 1-3] for the purpose of providing boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include at least one wedge member attached to an exterior surface of the container to separate the container from another container as taught by Shofer because doing so would have provided boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween.
c. Regarding claim 6, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1 having container 10. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach the container further comprises at least two elongated striated partitions along the top surface. Shofer teaches the container further comprises at least two elongated striated partitions 31 along the top surface [FIGS. 1-3] for the purpose of providing boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include  the container further comprises at least two elongated striated partitions along the top surface as taught by Shofer because doing so would have provided boxes for assuring safe delivery of baby chicks so that filled boxes may be stacked in tiers without danger of crushing one box against the other or closing the air spaces therebetween.
 
5. 	Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), Jüstl (US 3,916,836), and Conway et al. (US 2,026,417).
a. Regarding claim 3, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1 having the four sides 14, 16. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach the four sides are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid. Conway teaches four sides that are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid [the upper diameter is less than the lower diameter, that is, with the side walls sloping inward from bottom to top as shown in the drawings, col. 2 lines 4-7] for the purpose of providing a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include four sides that are inwardly and upwardly inclined forming a truncated section of a rectangular pyramid as taught by Conway because doing so would have provided a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack.
b. Regarding claim 5, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1 having container 10. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach the container comprises a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation. Conway teaches the container comprises a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation  [the upper diameter is less than the lower diameter, that is, with the side walls sloping inward from bottom to top as shown in the drawings, col. 2 lines 4-7] for the purpose of providing a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include the container comprising a greater lineal dimension at a base portion of the container than at a top surface of the container, such that when grouped in any quantity, a V-shaped passageway is formed for ventilation as taught by Conway because doing so would have provided a shipping container for chicks having parallelly sloping side walls to insure that at all times there will be ample air spaces throughout a stack and ample ventilation of each container regardless of its position in the stack.

6. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), Jüstl (US 3,916,836), and Miller (US 2,329,637).
a. Regarding claim 8, Weaver in view of Ellegaard, Washburn, and Jüstl teaches (references to Weaver) the apparatus of claim 1. Weaver in view of Ellegaard, Washburn, and Jüstl does not specifically teach a base compartment comprising four sides, bottom, and a top. Miller teaches a base compartment comprising four sides, bottom, and a top [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14] for the purpose of providing for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, and Jüstl to include a base compartment comprising four sides, bottom, and a top as taught by Miller because doing so would have provided for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.

7. 	Claims 9, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), Jüstl (US 3,916,836), Shofer (US 2,328,689), and Miller (US 2,329,637).
a. Regarding claim 9, Weaver in view of Ellegaard, Washburn, Jüstl, and Shofer teaches the apparatus of claim 2. Weaver in view of Ellegaard, Washburn, Jüstl, and Shofer does not specifically teach a base compartment comprising four sides, a bottom edge and top surface. Miller teaches a base compartment comprising four sides, a bottom edge and top surface [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14] for the purpose of providing for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, and Shofer to include a base compartment comprising four sides, bottom, and a top as taught by Miller because doing so would have provided for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
b. Regarding claim 10, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Ellegaard) the apparatus of claim 9 having the upper end of cylindrical insert 6 [a circular partition 6, col. 2 line 71] in contact with an inner surface of lid 25 of container 1 [cover or top 25, col. 3 lines 33-34]. Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Miller) the apparatus of claim 9 having the top surface of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14]. Please note in the combination of Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller when the container is closed the cylindrical insert is between the lid and the base compartment and the lower end of the cylindrical insert is in contact with the top surface of the base compartment.
c. Regarding claim 12, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Miller) the apparatus of claim 9 having the top of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14].
Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller does not specifically teach the top of the base compartment is comprised as an integrally formed member folded into place during the construction of said container or as a separate piece placed within the container. Miller teaches the top of the base compartment is comprised as an integrally formed member folded into place during the construction of said container or as a separate piece placed within the container [shipping box for chicks constructed of essentially no more than two separate pieces of sheet material, col. 1 lines 16-18; shipping box for chicks wherein the side walls are made of a strip of sheet material with the ends bound together and folded into the form of a box, col. 1 lines 31-34] for the purpose of providing a shipping box for chicks which is simple in construction, easy to assemble and relatively inexpensive to manufacture. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller to include the top of the base compartment is comprised as an integrally formed member folded into place during the construction of said container or as a separate piece placed within the container as taught by Miller because doing so would have provided a shipping box for chicks which is simple in construction, easy to assemble and relatively inexpensive to manufacture.  
d. Regarding claim 13, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Miller) the apparatus of claim 12 having the top of the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14]. 
Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller does not specifically teach the top of said base compartment further comprises a fourth plurality of through-holes for ventilation. Miller teaches the top of said base compartment further comprises a fourth plurality of through-holes 55, 56 for ventilation [turned down midportions of the box bottom are provided with apertures 55 and that coinciding with these apertures are similar apertures 56 in the lower portion of the side walls, col. 2 lines 67-71] for the purpose of providing an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller to include the top of said base compartment further comprises a fourth plurality of through-holes for ventilation as taught by Miller because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
e. Regarding claim 15, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Weaver) the apparatus of claim 9 having container 10.
Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller does not specifically teach four sides of the base compartment abut against parallel side surfaces of the container. Miller teaches four sides 42, 43, 44, 45 of the base compartment abut against parallel side surfaces 26, 28 of the container [FIG. 4] for the purpose of providing an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller to include four sides of the base compartment abut against parallel side surfaces of the container as taught by Miller teaches because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.
f. Regarding claim 16, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Weaver) the apparatus of claim 9 having container 10.
Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller does not specifically teach the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom. Miller teaches the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom [the bottom of the box elevated above the bottom edge of the side walls so as to provide an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 9-14] for the purpose of providing an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller to include the bottom edge of the base compartment rests on the bottom of the container in a manner where the base compartment is deposited inside the container to create a multilayered bottom as taught by Miller because doing so would have provided an insulating ventilated space for keeping the inside of individual boxes used for the transportation of baby chicks warm in winter and cool in summer.

8. 	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Weaver (US 6,338,316) in view of Ellegaard (US 1,082,116), Washburn (US 2,309,720), Jüstl (US 3,916,836), Shofer (US 2,328,689), Miller (US 2,329,637), and Pan et al. (US Patent Publication 2019/0230894).
a. Regarding claim 14, Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller teaches (references to Miller) the apparatus of claim 9 having the base compartment [an insulating ventilated space between any surface upon which the box may be supported and the inside box bottom on which the chicks are carried, col. 1 lines 11-14].
 Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller does not specifically teach a secondary chamber operable to receive one or more temperature control elements. Pan teaches secondary chamber 202 [climate compartment 202 is formed in the bottom portion [0065]] operable to receive one or more temperature control elements M [A cooling or heating medium M may be horizontally inserted into or removed from the climate compartment 202  [0067]] for the purpose of providing a container for shipment of small animals a climate with a compartment provided at the bottom for receiving a readily and cheaply available cooling or heating medium for provision of a cooling or heating effect to a pet accommodated in the container for an extended amount of time and prevent injuries and illnesses related to the high or low temperatures. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weaver in view of Ellegaard, Washburn, Jüstl, Shofer, and Miller to include a secondary chamber operable to receive one or more temperature control elements as taught by Pan because doing so would have provided a container for shipment of small animals a climate with a compartment provided at the bottom for receiving a readily and cheaply available cooling or heating medium for provision of a cooling or heating effect to a pet accommodated in the container for an extended amount of time and prevent injuries and illnesses related to the high or low temperatures.

9. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thrane (US Patent Publication 2017/0035030) in view of Kondlof (US 1,991,616) and Weaver (US 6,338,316).
	a. Regarding claim 17, Thrane teaches an apparatus for transportation of poultry [with reference to FIGS. 36 to 39 the above-described containers and units of two or more containers are suitable in particular also for rearing, starting with day-old chicks [0369]] comprising a container 701 comprising four sides each having an upper edge, a lower edge, and a bottom attached to the lower edges [container 701 is designed and configured for permanently accommodating the poultry during rearing of the chicks until they are slaughter-ready broilers and for transporting the broilers. The container 701 comprises a floor 711 and four side walls 712, 713 [0370]; FIG. 38 shows a single container which is designed and configured for the rearing and transport of broilers [0225]] and a second plurality of through-holes 720 along the four sides [Openings 720 are provided in at least one side wall 713 in order to ensure ventilation circulation [0370]].
	Thrane does not specifically teach a plurality of triangular or wedge-shaped members placed within each corner of the container thereby creating an octagonal interior chamber in the container wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes for ventilation. Kondlof teaches a plurality of triangular or wedge-shaped members 6 placed within each corner of the container thereby creating an octagonal interior chamber in the container [a liner 1a, which in this in stance is of somewhat irregular octagonal shape, having four relatively large sides 4 and four relatively small sides 5, col. 2 lines 35-38; FIGS. 1,2] wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes 7 for ventilation [provided with one or more openings 7 adapted to provide for free ingress and egress of air between the interior of the liner 1a. and the ventilating spaces 6, col. 2 lines 46-50] for the purpose of providing a strong and simple to manufacture shipping container capable of retaining its strength with a plurality of triangular or wedge-shaped members having plurality of through-holes for permitting access of air to the contents of the container. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane to include a plurality of triangular or wedge-shaped members placed within each corner of the container thereby creating an octagonal interior chamber in the container wherein each of the plurality of triangular or wedge-shaped members comprises a first plurality of through-holes for ventilation as taught by Kondlof because doing so would have provided a strong and simple to manufacture shipping container capable of retaining its strength with a plurality of triangular or wedge-shaped members having plurality of through-holes for permitting access of air to the contents of the container. 
	Thrane in view of Kondlof does not specifically teach the container comprises a third plurality of through-holes at the bottom for ventilation. Weaver teaches the container comprises a third plurality of through-holes 28 at the bottom for ventilation [In order to provide for full ventilation across the drawer, both the side walls, the end walls and the floor are all made in a form of honeycomb construction defining a large plurality of openings, col. 4 lines 11-14,  a large plurality of generally rectangular openings 28 (FIG. 12) col. 4 lines 44-45 FIGS. 12-13]] for the purpose of providing a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during transportation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Thrane in view of Jüstl to include a third plurality of through-holes at the bottom for ventilation as taught by Weaver because doing so would have provided a large plurality of generally rectangular openings through the floor of a container for carrying live poultry to maximize cross flow of air and avoid harm to the poultry during transportation.

Response to Arguments
10.	Applicant’s arguments from the response filed on 05/16/2022 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicant’s arguments from the response filed on 05/16/2022, see pages 9-13, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are at least partially persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Ellegaard (US 1,082,116) and Washburn (US 2,309,720).
Examiner, however, particularly notes the following:
Applicant argues:
Justl does not disclose that a diameter of the cylindrical insert corresponds to a width and a length of the container. Justl does not disclose a container at all. Justl merely discloses a tube formed of two semi-cylindrical sections, and each of the top and bottom end of said tube is covered using a top cover (cover/roof part) and a bottom cover (trough part), respectively. There is no outer structure covering the tubular part disclosed in Justl, and therefore Justl cannot teach width and length of a container. Consequently, Justl fails to teach a diameter of the cylindrical insert corresponds to a width and a length of the container. 
	Examiner respectfully disagrees. Jüstl teaches a diameter of the cylindrical insert 1 corresponds to a width and length of container 24 and cylindrical insert 1 parts 1 and 2 are curved, approximately in the shapes of part circular cylinders, col. 7 lines 49-51 FIGS. 1-2] is in contact with at least three sides of container 24 [It can be clearly seen from FIG. 2 how the tube 12 which forms the body of the cage is inserted in the receiving area of the trough part 24 in such a way that the lower boundary contour 1b, 2b on the front side is up right on the floor surface 24a and the two wall sections 1 or 2 respectively are in line contact twice with the side flanges 24b of the trough part 24, col. 8 lines 16-22].

    PNG
    media_image1.png
    329
    208
    media_image1.png
    Greyscale

Jüstl Figure 1

    PNG
    media_image2.png
    180
    157
    media_image2.png
    Greyscale

Jüstl Figure 2

Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. No special definition of “container” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification. It is noted that the feature upon which applicant relies (i.e., “container”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner respectfully disagrees with applicant’s interpretation of, “container,” which states/seems to imply an outer structure entirely covering the tubular part.  However, the specification is silent as to entirely covering the tubular part; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.

2.)	The Justl patent does not qualify as prior art under 35 USC 103 because it is not analogous to the invention of claim 1, as presently presented. Art is non-analogous unless it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor. The Justl patent is not reasonably pertinent because it neither (1) addresses the same problem nor (2) serves the same purpose as the device of claim 1. Thus, the Justl patent would not have logically commended itself to the Applicant's attention. The Justl patent is directed to a methods and system to facilitate the efficient transportation of a housing for poultry, as opposed to an apparatus designed to facilitate transportation of chicks and other poultry. The purpose of the device of the Justl patent is to provide a universal construction of animal houses, and at the same time reducing the cost of transport costs and the space requirement for storage and transport of individual parts for said animal houses, which is a solution to a problem of transporting components for housing rather than transporting poultry which is very different than that addressed by the Applicant and the Justl invention is not only incapable of transporting poultry but also does not result in the same invention when taken separately or in combination. An inventor considering the problem of “chick mortality by having smothered or damaged day-old chicks during transportation” would not have been motivated to consider the Justl patent when making her invention, particularly since Justl does not show the animal housing is adapted to (1) prevent smothering of poultry, (2) provide for ventilation means, or (3) facilitates temperature regulation within the housing. Justl continuously refers to the erection of housing for pulty and any mention of transportation is for the transportation is of the disassembled pieces of the housing. It is unreasonable to suggest that Justl is a transportation mechanism or that it is capable of such. Accordingly, it would be unreasonable to conclude the currently amended claim 1 and the Justl patent relates to the same problem or serves the same purpose. In sum, the Justl patent is non-analogous to the claimed invention, does not qualify as prior art under 35 USC 103, and cannot support the rejection of independent claim 1 under 35 USC 103. 
Examiner respectfully disagrees. In response to applicant's argument that Jüstl is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the field of applicant’s endeavor is bird container construction [The disclosure relates to the field of poultry container construction, and more particularly to an improved vessel for carrying and transporting live chicks, Disclosure [0002]]. The Justl reference pertains to constructing a container for birds [the invention relates to a method of erecting houses for small animals or birds, abstract] which is in the field of applicant's endeavor of container construction for housing birds in transit.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.L/Examiner, Art Unit 3643                                                                                                                                                                                           

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643